Title: To Thomas Jefferson from John Blair, 28 March 1787
From: Blair, John
To: Jefferson, Thomas



Dear Sir
Wmsburg. March 28th. 1787.

Mrs. Oster, the French consul’s lady, leaves this place to morrow to embark for France, in a vessel lying at Portsmouth, in which I am informed your younger daughter is also to go passenger. They will be company for each other, and Mrs. Oster will, I am sure, take  pleasure in shewing every attention which can contribute to make the passage more comfortable.—At the request of this lady I am to sollicit your favour, in a matter, which is not in your official line (in that indeed I could have nothing to say to you) but in which, as justice is concerned in it, you probably will think it not an unpleasant business to interfere, only so far as she requests.—This return to her country is designed as a separation from Mr. Oster, being the effect of an inveterate connubial disagreement. She thinks that she has reason to believe, that he has writen to the Minister, to have her confined in a convent, where she might be kept at less cost to him than in any other way. He charges her with extravagance and insanity, of neither of which have I, or those who are more intimate with her than my self, been able to discover the smallest sign. Those who have had the best opportunity of knowing her are impressed with sentiments much in her favour; and altho I am free to confess, that in disputes of this sort I am apt to suspect that there are some faults perhaps on both sides, yet it seems very probable that Mr. Oster’s aversion discolours in his eyes her whole conduct, and makes him see faults where others can find none.—It is by no means my wish to raise any prejudice against Mr. Oster; to me he has been uniformly polite, nor am I acquainted with any thing in his character, which can be the subject of reprehension, except in the single instance of his behaviour to his wife. My only wish is to guard against prejudice, and to prevent the condemnation of a lady unheard. Mrs. Oster only requests, that [no] measures may be taken against her, without g[iving her a]n oppor[tunity of] producing such satisfactory vouchers res[pecting her character?] as she thinks she can at any time procure.—If [those immediately?] connected with it, were to come on before a public tribunal of justice, it would be proper to leave it there, upon the proofs adduced on each side. But if, as Mrs. Oster fears, the shorter method should be taken, her friends here have no opportunity of informing the mind of the Minister, unless you, Sir, should see nothing amiss in using the access which your public character gives you, to lay before him a caveat in her behalf.—I request the favour that your Excellency would present my very respectful compliments to Mr. Short, and Mr. Mazzei; tell the latter that I have in vain endeavoured to procure some money for him, but I believe Mr. Mattw. Anderson will make him a remitance shortly, if he have not done it already. If I were writing to him now, I would ask him, if he did not think it possible for wives to be less in the wrong than their  husbands.—I have the pleasure to acquaint you, that all your friends this way are well, except that Mr. Wythe seems to have much uneasiness on account of his lady’s ill state of health. Yet this is not likely to hinder his going to Philadelphia in May, in order to attend the convention, which is to take under consideration the amendments necessary to be made in the American Confederation.
With the greatest respect, I have the honour to be, Your Excellency’s most obedient & affectionate servant,

John Blair

